UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6435


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DESHAWN JAMEL GREENE, a/k/a Train,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00144-WO-1)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deshawn Jamel Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deshawn Jamel Greene appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), and a subsequent order denying

reconsideration. We review a district court’s denial of a compassionate release motion for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

standard of review), cert. denied, 142 S. Ct. 383 (2021). After reviewing the record, we

conclude that the district court did not abuse its discretion and sufficiently explained the

reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

(discussing amount of explanation required for denial of compassionate release motion).

Accordingly, we affirm the district court’s orders. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2